Exhibit 10.1

 

AMENDMENT NO. 2 TO FINANCING AGREEMENT

 

AMENDMENT NO. 2 TO FINANCING AGREEMENT (this “Amendment”), dated as of June 21,
2017, to the Financing Agreement, dated as of January 28, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Financing
Agreement”), by and among Propel Media, Inc., a Delaware corporation, formerly
known as Kitara Holdco Corp. (the “Parent”), each subsidiary of the Parent
listed as a “Borrower” on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a “Borrower”
thereunder, each a “Borrower” and collectively, the “Borrowers”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
“Guarantor” thereunder or otherwise guaranties all or any part of the
Obligations (as defined in the Financing Agreement), each a “Guarantor” and
collectively, the “Guarantors”), the lenders from time to time party thereto
(each a “Lender” and, collectively, the “Lenders”), HPS Investment Partners,
LLC, a Delaware limited liability company (“HPSIP”), as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”), and PNC Bank, National Association (“PNC”),
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and, collectively, the “Agents”). The
Borrowers, the Guarantors, the Agents and the Lenders are sometimes referred to
collectively as the “Parties,” and each of the Parties is sometimes referred to
individually as a “Party.”

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Required Lenders
hereby agree to modify the Financing Agreement on and subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.  Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Financing Agreement.

 

2.  Amendments.

 

(a)  New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

 

(i)  ““Amendment No. 2” means Amendment No. 2 to Financing Agreement, dated as
of June 21, 2017, by and among the Loan Parties, the Collateral Agent and the
Required Lenders.”

 

(ii)  ““Amendment No. 2 Effective Date” means the ‘Amendment Effective Date’ as
set forth in Amendment No. 2.”

 

(iii)  ““DeepIntent Acquisition” means the acquisition of all of the outstanding
Equity Interests of DeepIntent Parent pursuant to the DeepIntent Acquisition
Agreement.”

 



 

 

 

(iv)  ““DeepIntent Acquisition Agreement” means the Stock Purchase Agreement,
dated as of June 21, 2017, between Parent, as buyer, the stockholders of
DeepIntent Parent, as sellers, and the stockholder representative named therein,
as in effect on the date hereof.”

 

(v)  ““DeepIntent Parent” means DeepIntent Technologies, Inc., a Delaware
corporation.

 

(vi)  ““DeepIntent Subsidiary” means DeepIntent, Inc., a Delaware corporation.

 

(b)  Existing Definitions.

 

(i)  The definition of “Permitted Acquisition” in Section 1.01 of the Financing
Agreement is hereby amended by amending and restating the lead-in section
immediately prior to clause (a) therein in its entirety to read as follows:

 

““Permitted Acquisition” means (i) the DeepIntent Acquisition and (ii) any other
Acquisition by a Loan Party or any wholly-owned Subsidiary of a Loan Party to
the extent that each of the following conditions shall have been satisfied:”.

 

(ii)  The definition of “Total Leverage Ratio” in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

 

““Total Leverage Ratio” means, with respect to any Person and its Subsidiaries
for any period, on a consolidated basis, the ratio of (a) all Indebtedness of
such Person and its Subsidiaries as of the end of such period (other than (i)
Indebtedness as to which no cash payments in respect of interest, principal or
other amounts are required (or could be required under any circumstance) to be
made prior to the date that is six months following the Final Maturity Date;
(ii) obligations payable in connection with the Future Ads Acquisition,
including but not limited to earnout payments and deferred consideration,
whenever payable, so long as no portion of any such obligation is required to be
paid in cash (or could be required under any circumstance to be paid in cash)
prior to the date that is six months following the Final Maturity Date; (iii)
the cash payment required to be made pursuant to clause 2.1(b)(iii) of the
Future Ads Acquisition Agreement, so long as such payment is not made prior to
the date required by the Future Ads Acquisition Agreement as in effect on the
date hereof, (iv) the Deferred Payments (as defined in the DeepIntent
Acquisition Agreement) required to be made pursuant to Section 1.1(b) of the
DeepIntent Acquisition Agreement, so long as such Deferred Payments are not made
prior to the date set forth in the DeepIntent Acquisition Agreement, (v) the
Purchase Price Holdback Amount (as defined in the DeepIntent Acquisition
Agreement) to the extent such amount is required to be paid pursuant to Section
1.5(f) of the DeepIntent Acquisition Agreement, so long as such amount is not
paid prior to the date set forth in the DeepIntent Acquisition Agreement, (vi)
any Earnout Amount (as defined in the DeepIntent Acquisition Agreement) payable
pursuant to Section 1.2 of the DeepIntent Acquisition Agreement and (vii)
amounts required to be paid pursuant to the terms of the Fee Letter) to (b)
Consolidated Adjusted EBITDA of such Person and its Subsidiaries for such
period.”

 



 2 

 

 

3.  Conditions Precedent to Effectiveness of this Amendment. This Amendment
shall become effective only upon satisfaction in full, in a manner satisfactory
to the Agents, of the following conditions precedent (the first date upon which
all such conditions shall have been satisfied being hereinafter referred to as
the “Amendment Effective Date”):

 

(a)  Payment of Fees, Etc. The Borrowers shall have paid on or before the
Amendment Effective Date all fees, costs, expenses and taxes then payable, if
any, pursuant to Section 2.06 or 12.04 of the Financing Agreement.

 

(b)  Representations and Warranties. The representations and warranties
contained in this Amendment and in Article VI of the Financing Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Amendment Effective Date as though made
on and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects on
and as of such earlier date).

 

(c)  No Default; Event of Default; Material Adverse Effect. No (i) Default or
Event of Default shall have occurred and be continuing on the Amendment
Effective Date or result from this Amendment becoming effective in accordance
with its terms or (ii) event or development shall have occurred since December
31, 2016, which could reasonably be expected to have a Material Adverse Effect.

 

(d)  Delivery of Documents. The Collateral Agent shall have received on or
before the Amendment Effective Date the following, each in form and substance
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Amendment Effective Date:

 

(i)  this Amendment, duly executed by the Administrative Borrower, the
Collateral Agent and the Required Lenders;

 

(ii)  a copy of the resolutions of the Parent and each of DeepIntent Parent and
DeepIntent Subsidiary, certified as of the Amendment Effective Date by an
Authorized Officer thereof, authorizing (A) the transactions contemplated by
this Amendment and the other Loan Documents to which such Loan Party is or will
be a party, and (B) the execution, delivery and performance by such Loan Party
of this Amendment and each other Loan Document to which such Loan Party is or
will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith;

 

(iii)  a certificate of an Authorized Officer of each Loan Party and each of
DeepIntent Parent and DeepIntent Subsidiary, certifying the names and true
signatures of the representatives of such Persons authorized to sign this
Amendment and each other Loan Document to which such Loan Party is or will be a
party and the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such Authorized Officers (or, other than in the case of DeepIntent Parent and
DeepIntent Subsidiary, a certification that no changes have been made to each
certificate of incumbency delivered to the Collateral Agent on or after the
Effective Date);

 



 3 

 

 

(iv)  a certificate of the appropriate official(s) of the jurisdiction of
organization of DeepIntent Parent and DeepIntent Subsidiary certifying as of a
recent date not more than 30 days prior to the Amendment Effective Date as to
the good standing of such Loan Party, in such jurisdictions, except, in each
case, where the failure to be so qualified could not reasonable be expected to
have a Material Adverse Effect;

 

(v)  a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each of DeepIntent Parent and DeepIntent Subsidiary certified as of
a recent date not more than 30 days prior to the Amendment Effective Date by an
appropriate official of the jurisdiction of organization of such Person, which
shall set forth the same complete name of such Person as is set forth herein and
the organizational number of such Person, if an organizational number is issued
in such jurisdiction;

 

(vi)  a copy of the Governing Documents of each of DeepIntent Parent and
DeepIntent Subsidiary, together with all amendments thereto, certified as of the
Amendment Effective Date by an Authorized Officer of such Person;

 

(vii)  a certificate of an Authorized Officer of the Administrative Borrower,
certifying as to the matters set forth in subsections (b) and (c) of this
Section 3;

 

(viii)  a Joinder Agreement, duly executed by DeepIntent Parent, DeepIntent
Subsidiary and the Loan Parties;

 

(ix)  with respect to the Security Agreement, a Security Agreement Supplement,
in the form attached as Exhibit C thereto, duly executed and delivered by
DeepIntent Parent and DeepIntent Subsidiary;

 

(x)  a Pledge Amendment, substantially in the form of Exhibit A to the Security
Agreement, duly executed by the equity holder of DeepIntent Parent and
DeepIntent Subsidiary, together with the original certificates representing all
of the Equity Interests of DeepIntent Parent and DeepIntent Subsidiary required
to be pledged thereunder (if any) and all promissory notes of DeepIntent Parent
and DeepIntent Subsidiary required to be pledged thereunder, accompanied by
undated stock or other powers executed in blank and other proper instruments of
transfer;

 

(xi)  evidence satisfactory to the Collateral Agent of the filing of appropriate
financing statements on Form UCC-1 or under other applicable laws in any
jurisdiction in such office or offices as may be necessary or, in the opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by the Security Agreement with respect to the assets and Equity
Interests of DeepIntent Parent and DeepIntent Subsidiary;

 

(xii)  certified copies of request for copies of information on Form UCC-11, or
certified copies of searches under any applicable jurisdiction, in each case,
listing all effective financing statements which name as debtor DeepIntent
Parent or DeepIntent Subsidiary and which are filed in the office or offices as
may be necessary to perfect the security interests purported to be created by
the Security Agreement, together with copies of such financing statements, none
of which shall cover any of the Collateral (other than Permitted Liens), and the
results of searches for any tax Lien and judgment Lien filed against such Person
or its property, which results, except as otherwise agreed to in writing by the
Collateral Agent, shall not show any Liens other than Permitted Liens;

 



 4 

 

 

(xiii)  a counterpart to the Intercompany Subordination Agreement, duly executed
by DeepIntent Parent and DeepIntent Subsidiary;

 

(xiv)  a counterpart to the VCOC Management Rights Agreements, duly executed by
DeepIntent Parent and DeepIntent Subsidiary; and

 

(xv)  copies of the DeepIntent Acquisition Agreement and all material agreements
delivered in connection therewith as in effect on the Amendment Effective Date,
certified as true and correct copies thereof by an Authorized Officer of the
Administrative Borrower.

 

(e)  Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with any Loan Document or the
transactions contemplated thereby or the conduct of the Loan Parties’ business
shall have been obtained or made and shall be in full force and effect. There
shall exist no claim, action, suit, investigation, litigation or proceeding
(including, without limitation, shareholder or derivative litigation) pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority which (i) relates to the Loan Documents or
the transactions contemplated thereby or (ii) could reasonably be expected to
have a Material Adverse Effect.

 

4.  Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

 

(a)  Representations and Warranties; No Event of Default. After giving effect to
this Amendment, the representations and warranties herein, in Article VI of the
Financing Agreement and in each other Loan Document, on or immediately prior to
the Amendment Effective Date are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date), and no Default or
Event of Default has occurred and is continuing as of the Amendment Effective
Date (after giving effect to the amendments set forth in this Amendment) or
would result from this Amendment becoming effective in accordance with its
terms.

 



 5 

 

 

(b)  Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.

 

(c)  Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment (i) are within the power and authority of such Loan
Party and have been duly authorized by all necessary action, (ii) do not and
will not contravene any of its Governing Documents, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, (iv) do not and will
not result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties, and (v) do not contravene
any applicable Requirement of Law or any Contractual Obligation binding on or
otherwise affecting it or any of its properties except, in the case of clause
(iv), to the extent where such contravention, default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

 

(d)  Enforceability of Loan Documents. This Amendment is a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by principles of equity.

 

(e)  Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment other than filings by the Parent to be made with the Securities
and Exchange Commission following such execution and delivery.

 

(f)  Continued Effectiveness of Financing Agreement. Each Loan Party hereby (a)
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Amendment Effective Date each
reference in the Financing Agreement to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the Financing Agreement, and each reference
in any other Loan Document to “the Financing Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Financing Agreement, shall
mean and be a reference to the Financing Agreement as amended by this Amendment,
and (b) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent or any Lender, or to grant
to the Collateral Agent or any Lender a Lien on any collateral as security for
the Obligations of such Loan Party from time to time existing in respect of the
Financing Agreement and the Loan Documents, such pledge, assignment and/or grant
of a Lien is hereby ratified and confirmed in all respects.

 



 6 

 

 

5.  Conditions Subsequent to Effectiveness. The Loan Parties agree that, in
addition to all other terms, conditions and provisions set forth in this
Amendment, including, without limitation, those conditions to the Amendment
Effective Date set forth herein, the Loan Parties shall satisfy the conditions
subsequent set forth below (it being understood that (i) the failure by the Loan
Parties to perform or cause to be performed any such condition subsequent shall
constitute an immediate Event of Default (without giving effect to any grace
periods set forth in the Financing Agreement) and (ii) to the extent that the
existence of any such condition subsequent would otherwise cause any
representation, warranty or covenant in this Amendment or any other Loan
Document to be breached, the Agents and the Required Lenders hereby waive such
breach for the period from the Amendment Effective Date until the date on which
such condition subsequent is required to be fulfilled pursuant to this section):

 

(i)  Within 5 Business Days after the Amendment Effective Date (or such longer
period as the Collateral Agent may agree in its sole discretion) the Collateral
Agent shall have received (A) a Perfection Certificate, duly executed by
DeepIntent Parent and DeepIntent Subsidiary and completed in a manner
satisfactory to the Collateral Agent; and (B) updated Schedules to the Financing
Agreement and the Security Agreement completed in a manner satisfactory to the
Collateral Agent that contain such modifications as are necessary (x) to account
for the DeepIntent Acquisition and (y) to otherwise make such Schedules true and
correct as of the Amendment Effective Date.

 

6.  Amendment Fee. Each Loan Party hereby agrees to pay the Collateral Agent,
for the account of the Term Loan Lenders in accordance with their Pro Rata
Shares, an amendment fee in an amount equal to 1.25% times the aggregate
principal amount of the Loans outstanding on October 1, 2017 (the “Amendment
Fee”), which Amendment Fee shall be fully earned, due and payable on October 1,
2017 only if the Obligations are not repaid in full and the Loan Documents are
not terminated on or before September 30, 2017 (and which Amendment Fee, for the
avoidance of doubt, shall not be earned, due and payable if the Obligations are
repaid in full and the Loan Documents are terminated (other than those
obligations that by their express terms survive such termination) on or before
September 30, 2017).

 

7.  Miscellaneous.

 

(a)  This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile or electronic mail transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

(b)  Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

(c)  This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



 7 

 

 

(d)  Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) a Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents, except as
expressly provided herein.

 

(e)  Each Loan Party hereby acknowledges and agrees that: (a) neither it nor any
of its Subsidiaries has any claim or cause of action against any Agent or any
Lender (or any of the directors, officers, employees, agents, attorneys or
consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the “Releasors”) does, to the maximum extent permitted
by applicable law, hereby fully, finally, unconditionally and irrevocably
release, waive and forever discharge the Agents and the Lenders, together with
their respective Affiliates and Related Funds, and each of the directors,
officers, employees, agents, attorneys and consultants of each of the foregoing
(collectively, the “Released Parties”), from any and all debts, claims,
allegations, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done, in each case, on or prior to the
Amendment Effective Date directly arising out of, connected with or related to
this Amendment, the Financing Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of any Loan Party, or the making of any Loans or
other advances, or the management of such Loans or other advances or the
Collateral. Each Loan Party represents and warrants that it has no knowledge of
any claim by any Releasor against any Released Party or of any facts or acts or
omissions of any Released Party which on the date hereof would be the basis of a
claim by any Releasor against any Released Party which would not be released
hereby.

 

(f)  This Amendment, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(g)  The Borrowers agree to pay on demand all reasonable out-of-pocket costs and
expenses of the Agents and the Lenders in connection with the preparation,
execution and delivery of this Amendment.

 

(h)  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE REVISIONS
CONTEMPLATED HEREIN.

 

[Remainder of Page Left Intentionally Blank]

 



 8 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

  ADMINISTRATIVE BORROWER:       PROPEL MEDIA, INC.  



 

  By:

/s/ David Shapiro

    Name: David Shapiro     Title:   Chief Operating Officer



 

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT



 

 

 

  COLLATERAL AGENT:       HPS INVESTMENT PARTNERS, LLC  



 

  By:

/s/ Vikas Keswani

    Name: Vikas Keswani     Title:   Managing Director

 

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT



 

 

 

  ADMINISTRATIVE AGENT AND LENDER:       PNC BANK, NATIONAL ASSOCIATION        
By:  /s/ Tim Gallagher   Name: Tim Gallagher   Title:  Vice President 

 

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT



 

 

 





  LENDERS:       Reliance Standard Life Insurance Company       By: HPS
Investment Partners, LLC, as Investment Manager       By: /s/ Vikas Keswani    
Name: Vikas Keswani     Title:   Managing Director

 

  Specialty Loan Institutional Fund III, L.P.       By: HPS Investment Partners,
LLC, its Investment Manager       By: /s/ Vikas Keswani     Name: Vikas Keswani
    Title:   Managing Director

  

  Specialty Loan VG Fund, L.P.         By: HPS Investment Partners, LLC, its
Investment Manager       By: /s/ Vikas Keswani     Name: Vikas Keswani    
Title:   Managing Director

 

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT



 

 



 

  Aiguilles Rouges Sector E Investment Fund, L.P.       By: HPS Investment
Partners, LLC, its Investment Manager       By: /s/ Vikas Keswani     Name:
Vikas Keswani     Title:   Managing Director

 

  Specialty Loan FA Subsidiary I, L.P.       By: HPS Investment Partners, LLC,
its Investment Manager       By: /s/ Vikas Keswani     Name: Vikas Keswani    
Title:   Managing Director

 

  Specialty Loan FA Subsidiary II, L.P.       By: HPS Investment Partners, LLC,
its Investment Manager       By: /s/ Vikas Keswani     Name: Vikas Keswani    
Title:   Managing Director

  

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT

 

 



  

  MGG SPECIALTY FINANCE FUND LP       By: MGG Investment Group LP LLC, its
general partner         By: /s/ Kevin Griffin     Name: Kevin Griffin     Title:
  CEO + CIO

  

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT

 

 



  

  CERBERUS AUS LEVERED II LP       By: CAL II GP, LLC   Its: General Partner    
    By: /s/ Joseph Naccarato     Name: Joseph Naccarato     Title:   Vice
President         CERBERUS KRS LEVERED LLC         By: /s/ Joseph Naccarato    
Name: Joseph Naccarato     Title:   Vice President         CERBERUS ASRS FUNDING
LLC         By: /s/ Joseph Naccarato     Name: Joseph Naccarato     Title:
  Vice President         CERBERUS N-1 FUNDING LLC         By: /s/ Joseph
Naccarato     Name: Joseph Naccarato     Title:   Vice President        
CERBERUS OFFSHORE LEVERED II LP       By: COL II GP Inc.   Its: General Partner
        By: /s/ Joseph Naccarato     Name: Joseph Naccarato     Title:   Senior
Managing Director

 

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT



 

 

  

  CERBERUS ONSHORE LEVERED II LLC         By: /s/ Joseph Naccarato     Name:
Joseph Naccarato     Title:   Vice President         CERBERUS SWC LEVERED
HOLDINGS II LP       By: CSL Holdings II GP LLC   Its: General Partner        
By: /s/ Joseph Naccarato     Name: Joseph Naccarato     Title:   Senior Managing
Director

 

 

 

AMENDMENT NO. 2 TO
FINANCING AGREEMENT



 

